Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 5/27/21 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art shows or renders obvious the cable actuator of claim 1, specifically, a first cable strand and a second cable strand coupled directly to the nut and extending on a first side of a first plane orthogonal to the first axis and containing the nut, the first cable strand and the second cable strand extending in a second plane;
 a third cable strand and a fourth cable strand coupled directly to the nut and extending on a second side of the first plane, the third cable strand and the fourth cable strand extending in a third plane; the first plane subdivides the second plane into a first half-plane in which the first cable strand and the second cable strand extend, and into a second half- plane not having any cable strands that are directly connected to the nut;  the first plane subdivides the third plane into a third half-plane in which the third cable strand and the fourth cable strand extend, and into a fourth half-plane not having any cable 
	Publication 2021/0262876 A1 to GARREC shows a screw and nut actuator which has cables attached to the nut but only discloses a single cable attached to the device to be moved (e.g. 22.3 in Figure 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658